Citation Nr: 1110483	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain, including entitlement to a separate compensable evaluation for patellofemoral syndrome.

2.  Entitlement to a rating in excess of 10 percent for left knee strain, including entitlement to a separate compensable evaluation for patellofemoral syndrome.

3.  Entitlement to service connection for a low back disorder, including as secondary to bilateral knee strain.

4.  Entitlement to service connection for a bilateral hip disorder, including as secondary to bilateral knee strain. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a Philadelphia, Pennsylvania hearing that was held in October 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's October 2010 hearing, he testified that he was receiving private treatment for his knees, hips, and low back from a private physician and, additionally, that he was receiving physical therapy from a private practitioner.  The Veteran indicated that these health care providers had indicated to him that there was a relationship between his knee problems and his hip and back problems.  The treatment records from these private practitioners are not part of the claims file.  In light of the potential relevance to his claims for service connection for his back and hip secondary to his bilateral knee disability, as well as the current severity of his bilateral knee strain, an attempt should be made to obtain these records.  The Veteran also testified that he received some treatment for his knees from VA.  However, the Veteran's VA treatment records were not associated with the claims file.  In view of these contentions, an examination and an opinion is indicated.

Additionally, at his hearing the Veteran testified that the symptoms of his bilateral knee strain got worse since his VA examination in June 2010.  He testified that his knees were giving way more often, causing him to fall.  His knees had been found to be clinically stable at the June 2010 examination.  Under these circumstances, the Veteran should be afforded another VA examination to determine the current severity of his left and right knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he provide releases enabling VA to obtain treatment records from his private doctor and physical therapist who treated him for his knees, hips, and/or back.  These records should then be obtained.  In the alternative, he can obtain the records and submit them.  If they cannot be obtained than documentation of this fact, as well as the attempts that were made to obtain the records, should be included in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should obtain the Veteran's VA treatment records.  If they cannot be obtained than documentation of this fact, as well as the attempts that were made to obtain the records, should be included in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  The Veteran should be then afforded a VA examination to determine the current severity of his bilateral knee disability and whether there is any relationship between those disorders and any low back and hip pathology found.  All symptoms of the Veteran's left and right knee strains should be set forth in detail.  The examiner should specifically address the stability, or lack thereof, of the Veteran's knees in his or her report as well as indicate whether recurrent subluxation is present, in light of the Veteran's contentions that he repeatedly falls because his knees give way.  Ranges of motion and other findings should also be detailed.

Additionally, the examiner should also address the relationship, or lack thereof, between the Veteran's bilateral knee disability and his hip and back problems in light of this additional information.  If no back or hip disorder is found, that should be set forth.  Otherwise, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's back and/or hip disorders were caused by his bilateral knee strain.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case in the report of examination.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable and/or less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


